                                            Case 4:19-cv-03332-HSG Document 33 Filed 07/02/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JUAN CARLOS ZAMBRANO,                           Case No. 19-cv-03332-HSG
                                   8                    Plaintiff,                         ORDER DISMISSING DEFENDANT
                                                                                           ELISE WILLIAMS
                                   9              v.

                                  10       ERIC GOLDING, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           On June 12, 2019, plaintiff, an inmate at Pelican Bay State Prison (“PBSP”), filed the

                                  14   instant pro se civil rights action pursuant to 42 U.S.C. § 1983. On August 27, 2019, the Court

                                  15   found that the amended complaint stated a cognizable Eighth Amendment claim against RN Amy

                                  16   Olsen, PA Laurie Thomas, RN Jasmine Yang, Dr. Elise Williams, CNA Kathrine Blakeley, RN

                                  17   John Kim, RN Rhoda Nasr, PA Devinder Kumar and RN Eric Golding. Dkt. No. 16. The Court

                                  18   ordered the Clerk to issue summons, and the United States Marshal to serve, these defendants.

                                  19   Dkt. No. 16.

                                  20           On March 4, 2020, the United States Marshal filed with the Court the unexecuted

                                  21   summons for Dr. Williams, stating that service upon Dr. Williams was unsuccessful because she is

                                  22   deceased. Dkt. No. 30. A party cannot sue a dead person, or otherwise make a dead person party

                                  23   to a federal lawsuit. LN Management, LLC v. JPMorgan Chase Bank, N.A., 957 F.3d 943, 955

                                  24   (9th Cir. 2020).1 Accordingly, defendant Williams is DISMISSED from this action.

                                  25

                                  26
                                       1
                                        It is unclear if plaintiff may name Dr. Williams’ estate as a defendant in lieu of Dr. Williams.
                                       Fed. R. Civ. P. 25(a)(1) provides that if a party dies and the claim is not extinguished, any party
                                  27   may make a motion for substitution of the proper party. Fed. R. Civ. P. 25(a)(1). However, it is
                                       unclear whether Dr. Williams died before or after the commencement of the action, and the Ninth
                                  28   Circuit has declined to resolve the question of “[w]hether or not substitution ought to be allowed,
                                       [where] the party ha[s] been dead ab initio,” i.e. from the beginning of the suit. LN Management,
                                          Case 4:19-cv-03332-HSG Document 33 Filed 07/02/20 Page 2 of 2




                                   1            The Clerk is directed to terminate defendant Williams from this action.

                                   2            IT IS SO ORDERED.

                                   3   Dated:     7/2/2020
                                   4                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                   5                                                    United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   LLC, 957 F.3d at 955.

                                                                                         2
